Citation Nr: 1749390	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  10-27 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right wrist disability.

2.  Entitlement to service connection for numbness and tingling of the left hand.

3.  Entitlement to service connection for numbness and tingling of the right hand.

4.  Entitlement to service connection for a skin disorder.

5.  Entitlement to service connection for a right ankle disability.

6.  Entitlement to an initial evaluation in excess of 10 percent for a low back disability.

7.  Entitlement to an initial evaluation in excess of 10 percent for left knee degenerative joint disease (DJD). 

8.  Entitlement to an initial evaluation in excess of 10 percent for right knee DJD.

9.  Entitlement to an initial evaluation in excess of 10 percent for a temporomandibular joint disorder (TMJ).

10.  Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD).

11.  Entitlement to a compensable evaluation for a lumbar surgical scar.

12.  Entitlement to a compensable evaluation for headaches.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from May 1987 to January 1992, and December 1993 to April 2009.

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  In July 2014, the Veteran appeared before the undersigned in a hearing to provide sworn testimony.  The transcript is of record. The case was remanded by the Board for additional development in October 2014 and October 2015.  An additional issue on appeal at the time of these remands, entitlement to service connection for erectile dysfunction, was granted by a September 2016 rating decision.  As such, this matter is no longer for consideration by the Board.  

The record since the October 2015 remand reflects a July 2017 rating decision that deferred consideration of a claim for a total disability rating for compensation based on individual unemployability (TDIU) pending the completion of a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  (Such an application was received from the Veteran in August 2017.)  As such, while the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) that the matter of TDIU is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran, the pending action by the RO with respect to this matter reflects the permissive bifurcation of the increased rating claims on appeal from the pending claim for TDIU.  
See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311   (2011), it was held that hat it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  Given the foregoing and the pending action by the RO with respect to this matter, the Board concludes that a TDIU claim is not before the Board for appellate review.

As a final matter, the record contains properly filed notices of disagreement with the denials of service connection for obstructive sleep apnea and a neck disorder, as well as the initially assigned rating and effective date for service-connected erectile dysfunction.  In October 2017, the RO acknowledged the Veteran's notices of disagreement. Therefore, the Board finds that no further action is required on its part at this time. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

As an initial matter, the October 2015 remand directed that that AOJ obtain and associate with the claims file copies of the reports from  April 2015 and May 2015 VA examinations referenced in a May 2015 rating decision and supplemental SOC (SSOC).  Subsequent to the most recent remand, the record reflects receipt in November 2015 of reports from multiple VA examinations conducted on March 30, 2015, and a VA examination addressing the claim for an increased rating for TMJ on April 1, 2015.  While the May 2015 rating decision and supplemental SSOC refer to findings from examinations conducted on April 1, 2015, and May 2015, the findings from the VA examinations purported to have taken place in May 2015 discussed therein appear to refer to the findings from the multiple examinations conducted on March 30, 2015.  As such, the undersigned finds the record to be complete with the respect to receipt of the reports from any VA examination conducted in 2015.  

Turning to the indicated necessary development, first with respect to the claims for service connection for a right wrist disability and numbness and tingling of each hand, based on the findings from a March 2015 VA examination showing no such disability, the denial of service connection for these claims in the June 2009 rating decision was based on the lack of evidence of current relevant disability.  Evidence received subsequent to the most recent remand, to include the reports from a May 2017 VA examination, does reflect relevant current disability associated with these claimed conditions, to include right median neuropathy and left cubital tunnel syndrome.  However, the May 2017 VA examination does not reflect an opinion as to whether there is an etiologic relationship between any current right wrist or disability in either hand currently shown and service, nor does the record otherwise reflect such an opinion.  As such, the AOJ upon remand will be directed to provide the Veteran with a VA examination that includes an opinion as to whether the Veteran has a current left wrist disability or disability associated with numbness and tingling in either hand that is etiologically related to service.  See Barr v Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one). 

With respect to the claims for increased ratings for the service connected low back and bilateral knee disabilities, subsequent to the October 2015 remand, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59 (2017).  Correia v. McDonald, 28 Vet. App. 158 (2017).  In this regard, the final sentence of 38 C.F.R. § 4.59 (2016) provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing
. . ." 

Given the holding in Correia set forth above, adequate VA examinations addressing the claims for increased ratings for the service connected low back and bilateral knee disabilities on appeal must include range of motion testing on active and passive motion and in weight-bearing and non-weight-bearing conditions.  Neither the VA joints examinations conducted in March 2015 nor those conducted in May 2017 subsequent to the September 2016 SSOC contain such findings; therefore, the AOJ will be directed to afford the Veteran VA examinations addressing the claims for increased ratings for the service connected low back and bilateral knee disabilities that contain the range of motion findings required by Correia.  Barr, supra. 

Another decision issued by the Court following the October 2015 remand found that direct observation of functional impairment during a flare-up is not a prerequisite to offering an opinion as to the degree of such impairment in applying the principles enumerated in DeLuca v. Brown, 8 Vet. App. 202 (1995).  Sharp v. Shulkin, No. 16-1385 (Vet. App. September 6, 2017).  In this regard, the Court noted that VA's Clinician's Guide specifically advises examiners to try to procure information necessary to render an opinion regarding flares from Veterans.  Id.  The Court found that the examination in question was inadequate because the examiner, although acknowledging that the Appellant was not then suffering from a flare of any of his conditions, failed to ascertain adequate information-i.e. frequency, duration, characteristics, severity, or functional loss-regarding his flares by alternative means.  Id.  

As the comments by the VA clinician who conducted the examinations to assess the severity of the service connected low back and knee disabilities in the instant case-in particular, those contained in the reports from the VA examinations of the lumbar spine and knees conducted in May 2017, wherein it was noted that the Veteran was not being examined during a flare up and that "[t]o state pain, weakness, fatigability or incoordination significantly limit functional ability during a flare up would be mere speculation on the part of the examiner"-the AOJ will be directed to request that the VA clinicians who conduct the VA examinations addressing the claims for increased ratings for the service connected low back and knee disorders document consideration of the holding in Sharp in assessing the degree of impairment during flare-ups.  

As there are multiple pertinent VA clinical records received since the most recent SSOC issued in September 2016 that are not subject to automatic waiver, and the Veteran has not expressly waived initial consideration of this evidence by the AOJ, an SSOC that reflects consideration of this evidence is required.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304(c) (2017).  Such will be requested in the directives below. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether he has a right wrist disability or disability manifested by numbness and tingling in either hand that is etiologically related to service.  The VA electronic record should be provided to the examiner for review.  The examiner should respond to the following: 

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's right wrist disability to include disability manifested by numbness and tingling in either hand, is etiologically related to service.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Arrange for VA examinations to determine the nature, severity, and extent of the current pathology associated with the service-connected low back and knee disabilities.  The electronic record should be made available to each examiner.  Range of motion testing in active motion, passive motion, weight-bearing, and nonweight-bearing should be accomplished.  If any examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Each examiner should also describe the functional limitations resulting from the service connected low back and knee disabilities, to include during flare-ups.  If flare-ups are not shown during either examination, the examiner should conduct efforts to obtain adequate information regarding the impairment resulting from flare-ups by alternative means, to include statements as to any such impairment by the Veteran himself. 
 
3.  After completion of the above, readjudicate the claims on appeal.  If a benefit sought on appeal remains denied, the AOJ shall issue an SSOC that includes consideration of all the evidence received since the September 2016 SSOC.  After the Veteran and is representative are given opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




